Case 9:20-cr-80082-RAR Document 104 Entered on FLSD Docket 08/23/2021 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CR-80082-RAR

  UNITED STATES OF AMERICA,

  vs.

  DAREN BERNARD RAZZ, III,

        Defendant.
  ______________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
              DENYING DEFENDANT’S MOTION TO DISMISS INDICTMENT

         THIS CAUSE comes before the Court upon Magistrate Judge Bruce E. Reinhart’s Report

  and Recommendation on Defendant’s Motion to Dismiss Indictment, filed on August 4, 2021 [ECF

  No. 95] (“Report”). The Court has reviewed the Report, Defendant’s Objections [ECF No. 100],

  the Government’s Response [ECF No. 103], and is otherwise fully advised in the premises.

         A district court reviewing a magistrate judge’s report and recommendation “shall make a

  de novo determination of those portions of the report or specified proposed findings or

  recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Macort v. Prem,

  Inc., 208 F. App’x 781, 783-84 (11th Cir. 2006). The district court “may accept, reject or modify,

  in whole or in part, the findings of the recommendations made by the magistrate judge.” Id.; see

  also FED. R. CRIM. P. 59(b)(3); Thomas v. Arn, 474 U.S. 140, 149-50 (1985). “[I]n determining

  whether to accept, reject, or modify the magistrate’s report and recommendations, the district court

  has the duty to conduct a careful and complete review.” Williams v. Wainwright, 681 F.2d 732,

  732 (11th Cir. 1982) (quoting Nettles v. Wainwright, 677 F.2d 404, 408 (5th Cir. 1982)). Legal

  conclusions are subject to de novo review, even if no party specifically objects. See U.S. v. Keel,

  164 F. App’x 958, 961 (11th Cir. 2006); U.S. v. Warren, 687 F.2d 347, 348 (11th Cir. 1982).
Case 9:20-cr-80082-RAR Document 104 Entered on FLSD Docket 08/23/2021 Page 2 of 2



         Mindful of the standard of review, and having carefully reviewed the record, as well as

  specifically conducted a de novo review of the issues raised by Defendant’s Objections, it is hereby

         ORDERED AND ADJUDGED that Magistrate Judge Bruce E. Reinhart’s Report and

  Recommendation on Defendant’s Motion to Dismiss Indictment [ECF No. 95] is AFFIRMED

  AND ADOPTED. Accordingly, Defendant’s Motion to Dismiss Indictment, filed on June 28,

  2021 ECF No. 73] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of August, 2021.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                              Page 2 of 2
